       Case 8:19-md-02879-PWG Document 153 Filed 04/04/19 Page 1 of 1



                        IN UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 IN RE: MARRIOTT INTERNATIONAL                     MDL Case No.: 8:19-MD-2879-PWG
 CUSTOMER DATA SECURITY
 BREACH LITIGATION                                 Individual Case No.: 8:19-cv-00830- PWG


                               NOTICE OF APPEARANCE

       Please take notice that Gregory M. Egleston of Gainey McKenna & Egleston, 440 Park

Avenue South, 5th Floor, New York, New York, 10016 who has been admitted to this Court, hereby

enters his appearance as an attorney for Plaintiff John P. Moore in the above-captioned matter

(Case No. 19-cv-00830-PWG).

DATED: April 4, 2019

                                           GAINEY McKENNA & EGLESTON

                                           By: /s/ Gregory M. Egleston
                                           Gregory M. Egleston
                                           440 Park Avenue South
                                           New York, NY 10016
                                           Telephone: (212) 983-1300
                                           Facsimile: (212) 983-0380
                                           Email: gegleston@gme-law.com
                                           Email: tjmckenna@gme-law.com

                                           Attorneys for Plaintiff
